Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 1 of 35 PageID: 617




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



                                             CASE No.: 20-cv-12659
  GENERAL MOTORS LLC, and                    Honorable Robert Kugler
  GENERAL MOTORS COMPANY,                    District Court Judge

                 Plaintiffs,                 Honorable Karen Williams
                                             Magistrate Judge
            v.
                                              Motion Returnable: December 21,
  JOSEPH ASHTON,                                           2020

                 Defendant.



         DEFENDANT JOSEPH ASHTON’S REPLY BRIEF IN FURTHER
                SUPPORT OF HIS MOTION TO DISMISS


                                           Rodman E. Honecker, Esq.
                                           WINDELS MARX LANE &
                                           MITTENDORF, LLP
                                           120 Albany Street Plaza
                                           New Brunswick, NJ 08901
                                           Attorneys for Defendant Joseph
                                           Ashton


 On the Brief:
     Bradley D. Simon, Esq. (pro hac vice admission pending)
     Ben J. Kusmin, Esq. (pro hac vice admission pending)




 {11875449:2}
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 2 of 35 PageID: 618




                                          TABLE OF CONTENTS
                                                                                                                     Page
 PRELIMINARY STATEMENT ...............................................................................1
 ARGUMENT .............................................................................................................2
 I.       Collateral Estoppel is Applicable Here ...........................................................2
 II.      The Amended Complaint Does Not Satisfy the Plausibility and Particularity
          Requirements .................................................................................................10
 III.     GM’s Non-Collective Bargaining Damages Claims .....................................14
          A.       Board Compensation Damages ...........................................................15
          B.       Watch Scheme Damages .....................................................................16
          C.       Particularity .........................................................................................18
 IV.      GM’s Breach of Fiduciary Duty Claim is Not Saved by Michigan’s
          Equitable Tolling Statute ...............................................................................19
          A.       Ashton Has Not Waived His Fraudulent Concealment
                   Argument .............................................................................................20
          B.       GM Discovered Its Claim by December 2017 at the Latest ...............22
          C.       GM’s Lack of Diligence Defeats Its Fraudulent Concealment
                   Theory..................................................................................................25
          D.       Ashton’s Mere Silence is Not Fraudulent Concealment .....................28
 CONCLUSION ........................................................................................................30




 {11875449:2}                                                i
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 3 of 35 PageID: 619




                                      TABLE OF AUTHORITIES
                                                                                                             Page(s)

 Cases
 Allen v. McCurry,
    449 U.S. 90 (1980) ................................................................................................ 5

 Ashcroft v. Iqbal,
    556 U.S. 662 (2009) ............................................................................7, 10, 13, 14

 AstenJohnson, Inc. v. Columbia Cas. Co.,
    562 F. 3d 213 (3d Cir. 2009) ..............................................................................20

 Bagic v. University of Pittsburgh,
   773 F. App’x 84 (3d Cir. 2019) ..........................................................................12

 Bell Atlantic v. Twombly,
    550 U.S. 544 (2007) ............................................................................7, 10, 12, 13

 David v. Wells Fargo Fin. Inc.,
   2008 WL 11510645 (D.N.J. Dec. 18, 2008)......................................................... 4

 Delphi Auto. PLC v. Absmeier,
   167 F. Supp. 3d 868 (E.D.Mich. Mar. 1, 2016)..................................................24

 Doe v. Roman Catholic Archbishop,
   264 Mich. App. 632, 692 N.W.2d 398 (Mich. App. Dec. 21, 2004)21, 23, 24, 27

 Frederico v. Home Depot,
    507 F. 3d 188 (3d Cir. 2007) ..........................................................................8, 19

 GM LLC v. FCA US LLC,
   2020 U.S. Dist. LEXIS 120736 (E.D. Mich. July 8, 2020) .................................. 3

 GM LLC v. FCA US LLC,
   2020 U.S. Dist. LEXIS 146646 (E.D. Mich. Aug. 14, 2020) .........................3, 10

 Groth-Hill Land Co. v. Gen. Motors LLC,
   2013 U.S. Dist. LEXIS 103039 (N.D. Cal. July 23, 2013) ................................28

 In re Hawkins,
     231 BR 222 (D.N.J. 1999) .................................................................................... 3

 {11875449:2}                                               ii
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 4 of 35 PageID: 620




 Jensen v. Indianapolis Public Schs.,
    2017 U.S. Dist. LEXIS 119524 (S.D. Ind. Jul. 28, 2017) ..................................20

 Karachi Bakery India v. Deccan Foods LLC,
   2017 U.S. Dist. LEXIS 180404 (D.N.J. October 31, 2017) .........................15, 17

 Lerner v. Fleet Bank N.A.,
    459 F.3d 273 (2d Cir. 2006) .............................................................................5, 6

 Li v. Peng,
    516 B.R. 26 (D.N.J. Aug. 22, 2014) ..................................................................... 5

 In re MacGregor Sporting Goods, Inc.
     199 B.R. 502 (1995) ...........................................................................................18

 Nat’l Med. Imaging, LLC v. U.S. Bank, N.A.,
   2019 WL 4076768 (E.D. Pa. Aug. 28, 2019) ...................................................3, 4

 Phinney v. Verbrugge,
    222 Mich. App. 513, 564 N.W.2d 532 (Mich. App. Apr. 4, 1997) ..............21, 29

 Plastic Surgery Ctr., P.A. v. Aetna Life Ins. Co.,
    967 F.3d 218(3d Cir. 2020) ................................................................................11

 Precious Creation, Inc. v. Mercantile Bank Mortg. Co., LLC,
    731 Fed. App’x 498 (6th Cir. 2018) ...................................................................28

 Progressive Sterilization, LLC v. Turbett Surgical LLC,
    2020 U.S. Dist. LEXIS 101885 (D. Del. Jun. 10, 2020) ....................................20

 Sills v. Oakland Gen. Hosp.,
     220 Mich. App. 303, 559 N.W.2d 348 (Mich. App. Nov. 26, 1996) ....21, 27, 28,
     29

 State Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy, LLC,
    107 F. Supp. 3d 772 (E.D. Mich. 2015) ............................................................. 25

 United States v. Ashton,
   2:19-cr-20738, ECF No. 26 ................................................................................16

 Villareal v. R.J. Reynolds Tobacco Co.,
    839 F.3d 958 (11th Cir. 2016) ............................................................................26


 {11875449:2}                                             iii
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 5 of 35 PageID: 621




 Warren v. Sheriff of Cook County Thomas Dart,
   2010 U.S. Dist. LEXIS 124671 (N.D. Ill. Nov. 24, 2010) .................................20

 Zavala v. Wal-Mart Stores, Inc.,
    393 F. Supp. 2d 295 (D.N.J. 2005) .....................................................................13

 Statutes
 MCL § 600.5855 ...............................................................................................passim

 Other Authorities
 Fed. R. Civ. P. 9(b) ...........................................................................................passim

 Fed. R. Civ. P. 12(b)(6)........................................................................................7, 16




 {11875449:2}                                             iv
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 6 of 35 PageID: 622




                           PRELIMINARY STATEMENT
          GM attempts to dodge the bulk of the devastating attacks on its implausible

 theory of recovery made in Defendant Joe Ashton’s motion to dismiss. It criticizes

 as “myopic” Ashton’s focus on the alleged collective bargaining damages, and

 suggests that it need not defend its collective bargaining theory because it has a

 backup damages theory based on the compensation it paid to Ashton as a member

 of its board of directors. Plaintiffs’ claim for “billions of dollars,” outlandish as it

 is, received the attention commensurate with the existential threat it represents to

 Mr. Ashton and his family. Ashton’s attention to the collective bargaining damages

 was also justified as a matter of pleading. In his opening brief, Ashton focused on

 the damages allegedly incurred from his conduct in the 2011 and 2015 collective

 bargaining negotiations between GM and the UAW because those are the only

 specific damages identified in GM’s complaint. The introduction to the Amended

 Complaint alleges that “[i]n part due to Ashton's disloyalty and breaches of

 confidence, GM was forced to incur billions of dollars in increased labor costs,”

 (AC ¶ 5) and GM spends the rest of its 62-page complaint trying to establish this

 connection.     GM indignantly argues that it is also, actually, suing to recover

 compensation it paid to Ashton and unspecified damages it incurred by overfunding

 the CHR due to Ashton’s $250,000 kickback scheme—GM finds it “baffling” (Opp.

 Br. 41) that Ashton would think otherwise.



 {11875449:2}
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 7 of 35 PageID: 623




          GM’s opposition brings two nagging questions to the fore:

          1) Why is GM suing a retired union official for billions of dollars it knows it
             can never hope to recover?
          2) Why is GM willing to spend millions of dollars on a lawsuit to recover at
             most a few hundred thousand dollars in damages for the watch scheme,
             and for compensation it paid Joe Ashton as a board member?
 The answer is that this lawsuit is not really about Joe Ashton at all, but just a piece

 of GM’s battle with its archrival Fiat Chrysler. Because its RICO lawsuit against

 Fiat Chrysler was thrown out, GM hopes to keep this lawsuit alive long enough to

 extract discovery from its competitor, and from the UAW—it has already begun to

 harass Ashton to begin the Rule 26 process, before this motion is even fully briefed.

 GM used the same tactic, unsuccessfully,1 in the now-dismissed RICO lawsuit. It is

 clear that GM is using Joe Ashton—and this Court—as unwitting tools in its battle

 with Fiat Chrysler. For the reasons discussed in Ashton’s opening brief, and

 additional reasons discussed herein, this farcical and abusive lawsuit should be

 dismissed with prejudice.

                                         ARGUMENT

 I.       Collateral Estoppel is Applicable Here
          Ashton’s motion establishes all of the required elements for collateral

 estoppel, and GM fails to convincingly explain why Judge Borman’s decisions in



 1
     See 2:19-cv-13429, ECF No. 55 (Order denying discovery).
 {11875449:2}                                   2
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 8 of 35 PageID: 624




 the RICO Action cannot be given collateral estoppel effect here. Judge Borman

 decided an issue central to GM’s case here, finding implausible GM’s central

 damages theory: that FCA, with the help of Ashton, manipulated the 2011 and 2015

 collective bargaining negotiations to GM’s detriment. GM LLC v. FCA US LLC,

 2020 U.S. Dist. LEXIS 120736 at *2-*3, *29-*30, *34-*35 (E.D. Mich. July 8,

 2020); GM LLC v. FCA US LLC, 2020 U.S. Dist. LEXIS 146646 at *2, *12-*14

 (E.D. Mich. Aug. 14, 2020). GM’s citations in its opposition brief to inapposite case

 law, its thinly veiled jabs at Judge Borman, and its heavy reliance on an inapplicable

 decision in another GM lawsuit do not support its position.

          GM cites two cases for its argument that the plausibility issue was not actually

 litigated in the RICO Action. Both cases are unhelpful. In In re Hawkins, 231 BR

 222 (D.N.J. 1999) a New Jersey district court ruling on a dischargeability issue

 declined to give collateral estoppel effect to a default judgment entered in a previous

 litigation, because of the blanket rule under New Jersey law that “collateral estoppel

 does not apply to default judgments because such judgments are not ‘actually

 litigated.’” Id. at 232. In Nat’l Med. Imaging, LLC v. U.S. Bank, N.A., 2019 WL

 4076768 (E.D. Pa. Aug. 28, 2019), a Delaware court was ruling on a summary

 judgment motion in a case where the plaintiff sought damages from financing

 entities who had filed involuntary bankruptcy petitions against him, allegedly

 destroying his business. Id. at *1-*3. The issue in the earlier proceeding was whether

 {11875449:2}                                 3
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 9 of 35 PageID: 625




 the financing entities had standing to file the involuntary bankruptcy petitions at all.

 Id. at *13. Because the potential liability under the statute specifically allowing for

 the current damages suit had not been actually litigated in the prior proceeding,

 collateral estoppel was inappropriate. Id. Neither case suggests a finding that the

 plausibility issue was not “actually litigated” in the RICO Action.

          The single case cited by GM on the “same issue” prong is even less relevant.

 In David v. Wells Fargo Fin. Inc., 2008 WL 11510645 (D.N.J. Dec. 18, 2008), a

 New Jersey court declined to apply collateral estoppel effect to a California court’s

 denial of conditional class certification. Id. at *2. The issue in the New Jersey case

 was not the same, defeating defendant’s collateral estoppel argument, because the

 plaintiff proposed a narrower class for the New Jersey class action. Id. This case

 sheds no light on whether the plausibility issue here is the same as the one in the

 RICO Action.

          The thrust of GM’s argument is that a plausibility determination made in the

 context of a RICO action cannot be applied to an almost identical set of factual

 allegations that are made in the context of this state law tort suit. Opp. Br. 21-24.

 But cases cited in Ashton’s opening brief reveal the flaw in that reasoning: courts

 apply collateral estoppel effect to determinations from much different types of

 proceedings, where the issue is the same, and the other requirements for the doctrine

 are satisfied. “[O]nce a court has decided an issue of fact or law necessary to its

 {11875449:2}                               4
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 10 of 35 PageID: 626




 judgment, that decision may preclude litigation of the issue in a suit on a different

 cause of action involving a party to the first case.” Allen v. McCurry, 449 U.S. 90,

 94 (1980)(emphasis added). See also Li v. Peng, 516 B.R. 26, 34 (D.N.J. Aug. 22,

 2014)(applying collateral estoppel in different cause of action).

          In an effort to bolster this argument (and further detract from the obvious

 relevance of Judge Borman’s rulings), GM cites to a Second Circuit decision styled

 Lerner v. Fleet Bank N.A., 459 F.3d 273, 284 (2d Cir. 2006), which instructs that a

 lack of proximate cause for RICO purposes does not necessarily mean a lack of

 proximate cause for common law tort purposes. Opp. Br. 24. In Lerner, the Court

 ultimately determined that the plaintiffs’ theory of liability, “whether marshaled in

 support of a RICO claim or a common-law negligence claim, rests on assumptions

 that are inherently speculative.” Id. at 286. The same lesson undoubtedly applies

 here. Indeed, the case provides additional guidance on the proximate cause questions

 raised by GM’s Amended Complaint. In explaining why plaintiffs had not stated a

 negligence claim with respect to defendant banks where the plaintiffs did not have

 deposits, the Second Circuit explained the same proximate cause problem that GM

 has with its corporate espionage theory:

          The plaintiffs argue that if any of the banks had reported Schick’s
          misappropriation of funds, the bar disciplinary committee would have
          intervened sooner and prevented Schick from defrauding his future
          clients. But as discussed [] above, we think that, whether alleged as a
          RICO claim or not, the banks’ failure to report Schick’s overdrafts is

 {11875449:2}                               5
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 11 of 35 PageID: 627




          too far removed from the damages Schick subsequently caused to
          persons who never deposited funds with the bank and who participated
          in future transactions to which the bank was not a party.
 Id. 287. The same logic applies perforce to GM’s theory of liability here, i.e., that

 if Ashton had revealed his involvement with the kickback scheme, or his alleged

 corporate espionage campaign on behalf of FCA, GM would have intervened to

 remove him from the board, and all of its damages would have been somehow

 prevented. But most of the damages GM complains of—the overfunding of the

 CHR, the unfair withholding of labor concessions by the UAW in 2011, and the

 ruinously expensive CBA it agreed to in 2015—either already happened or were

 “too far removed” from Ashton’s failure to confess to establish liability.

          Finally, GM relies heavily on a recent decision by the Honorable Paul Cleland

 of the Eastern District of Michigan, remanding GM’s new lawsuit against FCA,

 Iacobelli, and others back to Michigan state court following FCA’s removal. (Index

 No. 3:20-cv-12668, ECF No. 22) (the “Remand Order” or “RO”). See Opp. Br. 14-

 16, 23-24, 28-29. GM’s reliance on the Remand Order is misplaced for three key

 reasons. First, the remand standard applied by Judge Cleland is more lenient than

 the standard to be applied on this motion to dismiss. Second, it did not apply the

 particularity requirements of Rule 9(b).       Third, the plausibility determination

 underlying the Remand Order was supported by the corrupt activity of admitted

 briber Alphons Iacobelli, and not by any alleged conduct of Joseph Ashton.


 {11875449:2}                               6
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 12 of 35 PageID: 628




          In the New Michigan Action, Fiat Chrysler sought to establish that GM had

 fraudulently joined non-diverse defendants in order to defeat federal jurisdiction.

 RO 4-5. A defendant’s burden of proof to establish fraudulent joinder is

 “exceptionally high,” id. 5, and the plaintiff’s burden to overcome it correspondingly

 low. In setting out the standard, Judge Cleland observed that the moving defendants

 “must show that . . . there is no colorable basis for predicting that [Plaintiffs] may

 recover.” Id., citing Casias v. Wal-Mart Stores, Inc., 695 F.3d 428, 432-33 (6th Cir.

 2012)(emphasis added). The Court also established that the standard “is similar to,

 but more lenient than, the analysis applicable to a Rule 12(b)(6) motion to

 dismiss.” Id., citing 14C Charles Alan Wright & Arthur R. Miller, Federal Practice

 and Procedure § 3723.1 (4th ed. 2020)(emphasis added). Applying that standard,

 Judge Cleland found that GM’s fraud claim against Iacobelli (the joined defendant)

 “is not clearly invalid,” id. 6, and that the breach of fiduciary claim against him was

 “not facially meritless.” Id. 7. Remand was required because Fiat Chysler failed to

 sustain its burden of showing that GM’s claims had “no colorable basis for relief.”

 Id. 6. Here, by contrast, GM faces a much steeper burden under Ashcroft v. Iqbal,

 556 U.S. 662 (2009) and Bell Atlantic v. Twombly, 550 U.S. 544 (2007), to overcome

 Ashton’s Rule 12(b)(6) motion to dismiss.

          Judge Cleland also explained that it was inappropriate to apply the

 particularity requirements of Rule 9(b) in the limited context of his analysis,

 {11875449:2}                              7
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 13 of 35 PageID: 629




 observing that the defendants had cited no authority “that permits the court to apply

 an enhanced particularity requirement to the fraudulent joinder analysis.” RO 15.

 On this motion to dismiss, of course, Rule 9(b) does apply to GM’s claims of fraud

 and fraud by omission. Frederico v. Home Depot, 507 F. 3d 188, 200 (3d Cir. 2007).

          The facts alleged in the New Michigan Action also distinguish it from those

 alleged here, and in ways that make the Iacobelli allegations more plausible.

 Iacobelli had worked for Fiat Chrysler years, where he was “facilitating illicit

 payments to union leaders” when he resigned and sought a position at GM. RO 6.

 The allegations in Michigan were that Iacobelli was still in cahoots with FCA, “and

 wanted an executive position with [GM] to funnel confidential information to [] FCA

 and the UAW [to advance FCA’s scheme].” Id. 7. The Remand Order also credits

 the allegation that Iacobelli left FCA “to avoid [a] continuing [] investigation by the

 government into the bribery scheme at Defendant FCA.” RO 7; see Michigan AC ¶

 172(a). Perhaps most importantly, Iacobelli has pleaded guilty to extensive acts of

 actual bribery committed to advance FCA’s interests.2 It was in this context that

 Judge Cleland found that GM’s allegations that Iacobelli was accepting bribes from

 FCA were plausible. RO 7. These additional elements are all absent here: Ashton

 was a complete stranger to FCA with no motive to participate in a scheme to advance

 FCA’s interests—his only ostensible connection to FCA is the alleged bribery


 2
     7/13/18 Iacobelli Plea Agreement at ¶¶ 7-10; see AC ¶55
 {11875449:2}                                    8
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 14 of 35 PageID: 630




 through the alleged offshore accounts. 1AC ¶¶ 4-5, 89-90, 99-100. And Ashton has

 never committed, nor ever been accused of committing (except by GM in these

 lawsuits) any acts of bribery. These factors combine to drastically reduce the

 precedential value of the Remand Order.

          While attempting to distinguish the plausibility issue here from that in the

 Michigan Action, GM’s opposition studiously avoids Judge Borman’s decision on

 the motion to alter or amend judgment, claiming, e.g., that “[t]he complaint the

 RICO Court dismissed did not allege any claims against Ashton.” Opp. Br. 21. As

 discussed in Ashton’s opening brief, GM’s motion to amend or alter judgment

 sought to add Ashton as a defendant in the RICO Action, and alleged almost the

 exact same facts as it does here relating to the alleged offshore accounts and

 Ashton’s alleged use of the accounts to receive bribes from FCA. Br. 16-17;

 compare PAC ¶¶ 9, 43, 63, 88, 100, 176, 230 with AC ¶¶ 4-5, 57-60, 107-108. The

 only difference GM can muster is that in the Amended Complaint, but not in the

 Michigan Action, GM manages to name the Japanese and Cayman Islands banks

 where Ashton allegedly controls accounts. Opp. Br. 22. There is no reason this slight

 difference should preclude the application of collateral estoppel. Judge Borman

 could not have been clearer: “GM’s newly discovered evidence [of Ashton’s alleged

 offshore accounts] does not create a reasonable inference that FCA was bribing



 {11875449:2}                               9
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 15 of 35 PageID: 631




 individuals to infiltrate GM as part of a scheme to directly harm GM [].” GM LLC,

 2020 U.S. Dist. LEXIS 146646 at *15.

          Ultimately, this Court’s decision whether to give collateral estoppel effect to

 Judge Borman’s plausibility determination may simply collapse with its own

 plausibility determination. The result is the same: GM’s complaint should be

 dismissed because it does not plausibly plead that the conduct of Joseph Ashton

 proximately harmed GM.

 II.      The Amended Complaint Does Not Satisfy the Plausibility and
          Particularity Requirements
          Seemingly oblivious to its pleading burden under Iqbal and Twombly, and

 their Third Circuit progeny, GM repeatedly refers to the “low bar” it must overcome

 to plausibly plead its causes of action and defeat Ashton’s motion to dismiss. Opp.

 Br. 1, 5, 26. GM fails to meet Ashton’s arguments that any alleged damages to GM

 arising from the 2011 and 2015 collective bargaining agreements were proximately

 caused by any conduct of Ashton.

          GM encourages the Court to disregard Ashton’s plausibility arguments related

 to the alleged collective bargaining damages because they rely too heavily on FCA’s

 misconduct, claiming that “Ashton’s liability in this lawsuit does not depend on what

 FCA did with the information it bought, let alone on whether FCA’s conduct is

 actionable,” Id. 29, and that FCA’s motivations and misconduct are irrelevant. Id.


 {11875449:2}                               10
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 16 of 35 PageID: 632




 30. This is a curious argument, since GM’s Amended Complaint mentions non-

 party FCA 261 times, and its primary theory of damages depends on the collective

 bargaining damages it allegedly incurred in 2011 and 2015 at the hands of FCA.

 Even Ashton’s alleged omissions and misstatements largely involve his failure to

 disclose the alleged bribery scheme with FCA. GM could have brought a complaint

 against Joseph Ashton based solely on his involvement with the commemorative

 watch scheme, and left FCA out of it—but that is not what GM did. Having

 structured this multi-billion-dollar lawsuit around alleged schemes orchestrated and

 carried out by its rival FCA, GM must defend the plausibility of those schemes.

          The authority GM offers to bolster the plausibility of its corporate espionage

 theory is meager. In Plastic Surgery Ctr., P.A. v. Aetna Life Ins. Co., 967 F.3d 218,

 233(3d Cir. 2020), for example, the Court ruled that an alternative explanation

 offered by defendants did not render the plaintiff’s inferences implausible. Be that

 as it may—in this case, the many alternative explanations offered by Ashton for the

 UAW’s and FCA’s collective bargaining behavior do render GM’s inferences

 implausible. Ashton’s brief explains in detail why this is so, including the parties’

 desire to avoid a government investigation. Br. 27-28, and the many logical gaps in

 GM’s causation theory. Id. 28-29. While GM is correct that “the allegations need

 not rule out all potential alternative explanations,” Supreme Court precedent

 demands that a court weigh the competing inferences urged by the parties and reject

 {11875449:2}                               11
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 17 of 35 PageID: 633




 a plaintiff’s inferences of wrongdoing when there is an “obvious alternative

 explanation.” Twombly, 550 U.S. at 567. See also Santiago, 629 F.3d at 133.

 Deborah Heart and Lung Center, another case cited by GM, is merely an example

 of a case in which defendants failed to offer a plausible alternative explanation. GM

 cites Bagic v. University of Pittsburgh, 773 F. App’x 84 (3d Cir. 2019) for the

 boilerplate proposition that “[w]hen considering a motion to dismiss, a district court

 cannot weigh competing inferences and forgo drawing a reasonable one in the

 plaintiff’s favor.” Opp. Br. 5. But in that case, the lower court inappropriately

 weighed the evidence and made credibility determinations based on testimony in the

 record in granting a motion to dismiss (id. *87-*88)—an obvious error with no

 analog here.

          Meanwhile, GM is unable, or unwilling,3 to remedy the woeful deficiencies

 in its allegations about the offshore accounts identified in Ashton’s motion to

 dismiss. Rather than provide any helpful detail about the alleged offshore accounts

 in response to Ashton’s arguments (Br. 32-34), e.g., by explaining when the accounts

 were created and used, who actually owned and funded them, or identifying any

 actual inappropriate transactions, GM scoffs at these requests for “precision.” Opp.

 Br. 33. It purports to turn the tables on Ashton, challenging him to “proffer an


 3
   As explained in the opening brief, GM appears to claim privilege over all aspects of the
 investigation that ostensibly revealed the existence of the offshore accounts, and is only willing
 to reveal certain details. Br. 32; see Karis Dec. ¶ 4.
 {11875449:2}                                    12
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 18 of 35 PageID: 634




 innocent explanation for owning offshore accounts.” Opp. Br. 33. But Joe Ashton

 has no obligation to justify ownership of offshore accounts that GM has not even

 established actually exist—the burden on this motion is for GM to defend its

 pleadings, not make demands.

          GM also appears to concede that all of its allegations about the offshore

 accounts are made on information and belief, even though it neglected to apply that

 label faithfully in the Amended Complaint. See Br. 29-34. Yet it fails to respond to

 the case law presented by Ashton requiring it to establish a factual basis for its

 information and belief allegations. Br. 35. See, e.g., Zavala v. Wal-Mart Stores, Inc.,

 393 F. Supp. 2d 295, 313 (D.N.J. 2005). Instead, purporting to quote the Remand

 Order, it insists that this is “[d]etailed and intricate financial information, which

 Defendants allegedly took great efforts to conceal” and as such “is not presumably

 in the possession of [GM].” Opp. 34. This is absurd: How is it that GM can plead

 that the accounts in question exist, and collectively (Ashton’s and others’ combined)

 hold millions of dollars, AC ¶ 107(a), without being able to allege any basic

 information about Ashton’s account(s)? Three months after first filing this action,

 and four months after breathlessly informing the Michigan court that it had “newly

 discovered evidence” of FCA’s wrongdoing, in the form of these very same accounts

 (2:19-cv-13429, ECF No. 84), GM is no closer to plausibly showing that they exist.



 {11875449:2}                              13
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 19 of 35 PageID: 635




          GM fails to cite any authority that convincingly rebuts Ashton’s analysis

 finding its corporate espionage theories implausible under Iqbal and Twombly. See

 Br. 24-29. Ashton does not contest the principle that on a motion to dismiss, the

 Court should draw all reasonable inferences in the plaintiff’s favor, but the

 inferences GM asks the Court to draw are not reasonable. “[W]here the well-pleaded

 facts do not permit the court to infer more than the mere possibility of misconduct,

 the complaint has alleged—but it has not ‘show[n]’— ‘that the pleader is entitled to

 relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)). GM has not shown

 that Ashton exercised ownership or control over any foreign bank accounts; that

 FCA paid bribes to him through these accounts; that Ashton funneled any GM

 confidential information to FCA or the UAW in exchange for such bribes; or that

 any party used any such information to harm GM. This is all wild speculation on

 the part of GM, unsupported by any factual evidence and undeserving of belief.

 III.     GM’s Non-Collective Bargaining Damages Claims
          GM appears to retrench on its outlandish claim that Ashton’s omissions or

 misrepresentations while on GM’s board were somehow a proximate cause of its

 alleged “billions of dollars in increased labor costs” (AC ¶ 5) arising from its 2015

 collective bargaining agreement with the UAW— observing flippantly that its ability

 to prove the causal link is “beside the point at this stage” (Opp. Br. 36). But it insists

 that it has nevertheless plausibly pled its fraud claims, because it has alleged

 {11875449:2}                               14
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 20 of 35 PageID: 636




 “straightforward theories of harm” consisting of Ashton’s director salary and

 amounts that it “overfunded” the CHR because of the earlier watch scheme. Id. This

 gambit does not save its claims from dismissal, because both of these damages

 theories are defective as well.

 A.       Board Compensation Damages

          GM does not explain why the recoupment of Ashton’s board salary is an

 appropriate measure of damages for the fraud or the breach of fiduciary duty claims.

 Setting aside Ashton’s failure to “own up to” his role in the watch scheme, or to

 disclose the implausibly pled and utterly fictitious corporate espionage schemes, GM

 does not allege that Ashton failed to carry out his board duties responsibly, or that

 his actions while on the board caused any monetary loss to GM. This is not a case

 where a board member has diverted a corporate opportunity, or embezzled the

 corporation’s funds, or otherwise caused a specific loss to the corporation. GM

 simply claims that Ashton was a bad board member because of something he did

 before joining the board, and because of a scheme that it claims, but cannot prove,

 that he participated in while otherwise serving ably and appropriately on the board—

 and it wants its money back. GM cites no authority whatsoever for this theory of

 damages. Moreover, with respect to its fraud claims, it must allege the damages with

 particularity. Karachi Bakery India v. Deccan Foods LLC, 2017 U.S. Dist. LEXIS

 180404, *23 (D.N.J. October 31, 2017)(citing GMA Accessories, Inc. v. Idea Nuova,

 {11875449:2}                             15
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 21 of 35 PageID: 637




 Inc., 157 F. Supp. 2d 234, 243 (S.D.N.Y. Dec. 18, 2000). Although GM is in

 possession of all the necessary information, it has not pled the amounts of salary and

 benefits it paid Ashton, or when, or which of those amounts it seeks to recoup. No

 discovery was necessary to ascertain and plead these amounts. To the extent GM

 claims it suffered compensation damages from Ashton’s alleged fraud, those claims

 have not been adequately pled under Rule 12(b)(6) and Rule 9(b).

 B.       Watch Scheme Damages

          Despite GM’s arguments to the contrary, it is not at all clear from the face of

 the Amended Complaint that GM actually, literally, seeks to recover damages

 directly related to the watch kickback scheme. Opp. Br. 41. Ashton adequately

 raised, and has not waived, this issue. Br. 49, n.11. At any rate, GM does not

 adequately allege the scope or amount of these alleged damages. Does it claim the

 $250,000 that Ashton received in the scheme?4 Or the entire $4 million that the CHR

 spent on the commemorative watches? AC ¶ 47. Or the amount by which the watch

 contract was allegedly “inflated”? AC ¶¶ 47, 51. For that matter, does it claim as

 damages the payments Ashton received prior to joining the board in 2014, or only

 those he received afterwards? None of these threshold, common-sense questions is




 4
  Ashton has agreed to forfeiture of the entire $250,000 in the criminal proceeding. See United
 States v. Ashton, 2:19-cr-20738, ECF No. 26 (Judgment) at 8.
 {11875449:2}                                  16
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 22 of 35 PageID: 638




 addressed in the prolix Amended Complaint, or in GM’s opposition brief.5 GM does

 not need discovery from Ashton or anyone else to determine what its alleged

 damages are with respect to the watch scheme, and Rule 9(b) requires it to allege its

 damages, along with every other element of its fraud claims, with particularity. See

 e.g., Karachi Bakery, 2017 U.S. Dist. LEXIS 180404 at *23.                     Its failure to

 intelligibly plead these damages in the Amended Complaint should foreclose them—

 at the very least, it excuses Ashton from fully addressing this point in his opening

 brief.

          The other fatal flaw in GM’s claim for damages allegedly arising from the

 watch scheme is that it cannot show that Ashton’s alleged misrepresentations or

 omissions while on the GM board proximately caused any such damages. This is so

 for both the fraud claims and the breach of fiduciary duty claim. The Amended

 Complaint conclusorily alleges that the later payments “caus[ed] GM to unwittingly

 fund over-priced expenses at the CHR” (id. ¶ 51) and that GM “continued to

 unknowingly fund inflated vendor contracts at the CHR” (id. ¶¶ 123, 131). These

 claims fail as a matter of simple logic. GM alleges that it provided funding to the

 CHR at some unknown date (id. ¶¶ 38, 120); the watch scheme unfolded in “late

 2012 or early 2013” (id. ¶ 47); Ashton demanded $250,000 in kickback payments in


 5
  GM also fails to explain why this claim for damages belongs to GM at all, and not to the CHR,
 the separately incorporated Michigan tax-exempt corporation entity which executed and paid for
 the watch contract. AC ¶¶ 3, 20.
 {11875449:2}                                  17
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 23 of 35 PageID: 639




 May 2013 (id. ¶ 48); those payments began in May 2013, suggesting that CHR had

 paid the contractor by then (id. ¶ 50); the CHR took delivery of the watches in

 January 2014 (id. ¶ 49); and then Ashton made fraudulent statements or omissions

 to GM beginning in April 2014 in relation to joining and serving on GM’s board of

 directors (id. ¶¶ 119, 128). Even if kickback payments trickled in after April 2014

 (id. ¶ 50), the purchase of the watches by CHR was complete before Ashton joined

 the GM board, and GM does not allege that the purchase could have been reversed,

 or that GM could have recovered any amounts that it had used to fund the CHR. GM

 can certainly not claim that any omissions or misrepresentations Ashton made while

 on the board could have been a but-for or proximate cause of the earlier kickback

 payments. Thus, GM has not established any causal link between the allegedly false

 statements or omissions by Ashton and any alleged injury to GM through the watch

 scheme. To the extent that GM’s fraud and breach of fiduciary claims depend on

 damages from the watch scheme, those claims should be dismissed.

 C.       Particularity

          GM attempts to wriggle out of the heightened pleading requirements that Rule

 9(b) imposes on its fraud claims, arguing that Rule 9(b) ought not be applied too

 strictly, lest “sophisticated defrauders . . . successfully conceal the details of their

 fraud.” Opp. Br. 44. GM appears to forget that this potential relaxation of the

 particularity requirement is motivated by the concern—expressed in a string of

 {11875449:2}                              18
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 24 of 35 PageID: 640




 securities litigations—that “in cases of corporate fraud, plaintiffs cannot be expected

 to have personal knowledge of the details of corporate internal affairs.” In re

 MacGregor Sporting Goods, Inc. 199 B.R. 502, 514 (1995)(citing cases). Here

 Plaintiff GM is the impenetrable corporation, presumably one with knowledge of its

 own internal corporate affairs. Even better, GM, with its small army of well-heeled

 lawyers and its team of private investigators, casts 72-year-old retired union official

 Joe Ashton as the “sophisticated defrauder” against whom it must be protected with

 a lax application of Rule 9(b)! GM must “inject precision” into its fraud claims—

 not because Joe Ashton says so, but because the Third Circuit says so. Frederico v.

 Home Depot, 507 F. 3d 188, 200 (3d Cir. 2007)(interpreting Rule 9(b)).

 IV.      GM’s Breach of Fiduciary Duty Claim is Not Saved by Michigan’s
          Equitable Tolling Statute
          GM correctly notes that it may be able to toll the statute of limitations by two

 years if it establishes the requirements of Michigan’s equitable tolling statute, MCL

 § 600.5855, which provides as follows:

          If a person who is or may be liable for any claim fraudulently
          conceals the existence of the claim or the identity of any person who
          is liable for the claim from the knowledge of the person entitled to
          sue on the claim, the action may be commenced at any time within
          2 years after the person who is entitled to bring the action discovers,
          or should have discovered, the existence of the claim or the identity
          of the person who is liable for the claim, although the action would
          otherwise be barred by the period of limitations.



 {11875449:2}                                19
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 25 of 35 PageID: 641




 MCL § 600.5855. Thus, by dint of the tolling statute, GM may have two years to

 bring its claim for breach of fiduciary duty (but not the original three years) from the

 time it “discovers, or should have discovered” the claim.           Id.   Because GM

 discovered its possible claim of breach of fiduciary duty by December 2017, at the

 latest, it had until December 2019 to file this claim, which is now time-barred.

 A.       Ashton Has Not Waived His Fraudulent Concealment Argument

          The Court should disregard GM’s argument that Ashton waived his right to

 assert a statute of limitations defense because he reserved that argument. Opp. Br.

 45-46. GM cannot claim any prejudice: Ashton’s opening brief highlighted the issue

 and cited the very statute upon which GM relies in its opposition brief, the Michigan

 equitable tolling statute MCL § 600.5855. Br. 59, n.14. Far from being “sandbagged”

 on this issue, GM had notice of it and was able to thoroughly address it in its brief.

 Opp. Br. 46-49. See Warren v. Sheriff of Cook County Thomas Dart, 2010 U.S. Dist.

 LEXIS 124671, at *14 (N.D. Ill. Nov. 24, 2010)(denying motion to strike portions

 of reply brief on motion to dismiss where plaintiff “had and took the opportunity to

 address the issue” allegedly first raised in reply brief); Jensen v. Indianapolis Public

 Schs., 2017 U.S. Dist. LEXIS 119524, *9 (S.D. Ind. Jul. 28, 2017)(denying leave to

 file surreply where reply brief merely “provided Defendants’ response to the

 arguments advanced by [plaintiff] in his Response Brief”).




 {11875449:2}                              20
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 26 of 35 PageID: 642




          The Third Circuit has made clear that “[i]n the absence of prejudice to the

 opposing party, we prefer resolution on the merits of an issue to disposition of it

 based on an unintended waiver by counsel.” AstenJohnson, Inc. v. Columbia Cas.

 Co., 562 F. 3d 213, 223 (3d Cir. 2009). At any rate, Ashton must now counter the

 fraudulent concealment arguments raised in GM’s answering brief, because failure

 to do so could be treated as a waiver. See Progressive Sterilization, LLC v. Turbett

 Surgical LLC, 2020 U.S. Dist. LEXIS 101885, *4-6 (D. Del. Jun. 10, 2020).

          As a threshold matter, GM’s argument that its claim of fraudulent

 concealment under MCL § 600.5855 cannot be resolved on this motion to dismiss is

 demonstrably wrong. Michigan courts resolve such claims on summary disposition

 all the time. In fact, the three leading appellate cases interpreting the statute all

 sanction the application of the statute at the motion to dismiss stage or on summary

 judgment. See Sills v. Oakland Gen. Hosp., 220 Mich. App. 303, 309-310, 559

 N.W.2d 348, 352 (Mich. App. Nov. 26, 1996)(affirming lower court’s dismissal of

 complaint on statute of limitations ground because fraudulent concealment

 inadequately pled); Phinney v. Verbrugge, 222 Mich. App. 513, 562-563, 564

 N.W.2d 532, 558 (Mich. App. Apr. 4, 1997)(affirming lower court’s decision

 dismissing whistleblower claim because “plaintiff failed to plead sufficient facts to

 show fraudulent concealment” under § 600.5855); Doe v. Roman Catholic

 Archbishop, 264 Mich. App. 632, 649-650, 692 N.W.2d 398, 408-409 (Mich. App.

 {11875449:2}                              21
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 27 of 35 PageID: 643




 Dec. 21, 2004)(finding that plaintiff did not make out a case for fraudulent

 concealment under § 600.5855, and that “the trial court erred in denying defendant’s

 motion for summary disposition”). These cases make clear that GM cannot escape

 the dismissal of its untimely claim by simply invoking the fraudulent concealment

 statute.

 B.       GM Discovered Its Claim by December 2017 at the Latest

          Under Michigan’s equitable tolling statute, if Defendant Ashton fraudulently

 concealed his breach of fiduciary duty, then GM had two years to file its claim from

 the date it “discover[ed] or should have discovered” the breach. MCL § 600.5855.

 As explained below, this does not save GM’s breach of fiduciary claim because any

 plausible discovery occurred, at the latest, in December 2017, and GM did not file

 its initial complaint in this action until September 14, 2020.

          As alleged by GM, in July 2017 “the federal government unsealed a

 superseding indictment against Alphons Iacobelli” which “detailed a years-long

 pattern of illicit payments to and bribery of union officials by Iacobelli on behalf of

 FCA and FCA NV.” AC ¶ 35. At some unspecified time later in 2017, but apparently

 prompted by the Iacobelli indictment, “GM sought to interview Ashton related to

 the government’s investigation into the CHR.” (Id. ¶ 36)            Per GM, Ashton

 inappropriately rebuffed the interview request: “Despite GM policy requiring that

 Ashton submit to such an interview, Ashton refused and hired criminal counsel. GM

 {11875449:2}                              22
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 28 of 35 PageID: 644




 advised Ashton that if he did not submit to an interview he would be acting

 inconsistent with his obligations as a director.” (Id. ¶¶ 36, 105) “Shortly thereafter,

 in December 2017, Ashton resigned.” (Id. ¶ 36) By GM’s own admission, it

 subjectively believed that Ashton was acting “inconsistent with his obligations as a

 director” (id. ¶ 36) by refusing to submit to an interview, and hiring counsel, prior

 to his resignation in December 2017. GM’s claim for breach of fiduciary duty,

 however flawed, accrued when it developed its specific suspicion of Ashton in July

 2017, or, at the latest, when Ashton “abruptly resigned” (id. ¶ 9) from GM’s board

 of directors in December 2017.

          GM argues that its claim first accrued, for the purposes of the equitable tolling

 statute, when the indictment of Michael Grimes was unsealed in the summer of 2019.

 Opp. Br. 47-48. GM’s own allegations, read in the light of Michigan case law

 interpreting § 600.5855, compel the conclusion that GM’s cause of action accrued

 by December 2017. In Doe v. Archbishop, the Michigan Court of Appeals applied

 § 600.5855 in evaluating the claims of a plaintiff who alleged that the Archdiocese

 had fraudulently concealed his claims of sexual abuse by the parish priest. 264 Mich.

 App. at 634-638. The Court found that the plaintiff knew or should have known he

 had a cause of action against the archdiocese years earlier, and rejected his claims as

 untimely under the statute. Id. 646-647. The Court held that “[f]or a plaintiff to be

 sufficiently apprised of a cause of action, a plaintiff need only be aware of a possible

 {11875449:2}                                23
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 29 of 35 PageID: 645




 cause of action.” Doe, 264 Mich. App. at 643 (citing Moll v Abbott Laboratories,

 444 Mich. 1, 5, 506 N.W.2d 816 (1993)), and that the discovery rule “applies to the

 discovery of an injury, not to the discovery of a later realized consequence of the

 injury.” Id. at 640. It was no defense that the plaintiff did not yet know “the details

 by which to establish his cause of action,” id. at 647, because “[f]or a cause of action

 to accrue, the entire theory of the case need not be apparent, nor is certitude

 required.” Id. at 646.

          The elements of a cause of action for breach of fiduciary duty under Michigan

 law are (1) the existence of a fiduciary duty, and (2) a breach of that duty, (3)

 proximately causing damages. Delphi Auto. PLC v. Absmeier, 167 F. Supp. 3d 868,

 884 (E.D.Mich. Mar. 1, 2016). As of December 2017, GM knew that Ashton had a

 fiduciary duty to GM by virtue of his position on the board of directors, which

 Ashton does not contest. It alleges that Ashton’s refusal to submit to an interview

 about wrongdoing at the CHR was a violation of GM policy, and was “inconsistent

 with his obligations as a director.” AC ¶ 36. While Ashton contests this, GM had a

 “possible” claim that Ashton had breached his fiduciary duty. GM also believes,

 and alleges in the Amended Complaint, that the compensation it paid to Ashton as a

 director is recoverable as damages for this breach. See AC ¶ 117. With this

 knowledge (or belief) of duty, breach, and damages, GM knew about a possible

 breach of fiduciary claim against Ashton in December 2017. GM’s claim accrued at

 {11875449:2}                               24
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 30 of 35 PageID: 646




 that point, whether or not it knew the extent of its alleged injuries or how it would

 prove them. Doe, 264 Mich. App. at 640, 647. Even if Ashton fraudulently concealed

 any wrongdoing prior to his departure from the GM board, which he contests, GM’s

 claim accrued by December 2017 and it had only until December 2019 to bring this

 claim.

 C.       GM’s Lack of Diligence Defeats Its Fraudulent Concealment Theory

          Even if GM could establish that the relevant “discovery” for purposes of the

 equitable tolling statute was the unsealing of the Grimes indictment in the summer

 of 2019, Opp. Br. 47-48, GM cannot benefit from the Michigan equitable tolling

 statute unless it can establish its “exercise of due diligence until discovery of the

 facts.” Opp. Br. 46-47; State Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy,

 LLC, 107 F. Supp. 3d 772, 793 (E.D. Mich. 2015). GM has failed to allege facts

 supporting diligence, with respect to either the watch kickback scheme, or the

 discovery of the alleged offshore accounts.

          GM claims that it could not have learned about the alleged offshore accounts

 until “very recently,” suggesting a further excuse for its failure to file its claim

 sooner. But, following Ashton’s resignation from the GM Board in December 2017,

 GM did nothing for more than two years that would have revealed the alleged

 offshore accounts. Attempting to defend its diligence in the Michigan Action, GM



 {11875449:2}                              25
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 31 of 35 PageID: 647




 argued that, prior to filing the Michigan Action in November 2019, it had completed

 a “thorough investigation” which included

          witness interviews, review of publicly available information
          regarding criminal developments, close monitoring of the criminal
          proceedings against Defendants and their co-conspirators, review
          and analysis of internal GM documents and communications, the
          engagement of consulting experts, and an in-depth analysis of
          [CBA’s].
 AC ¶ 56. GM does not explain why, through this thorough investigation, and within

 two years of Ashton’s resignation from the board of directors, it could not have

 discovered the “existence”6 of the offshore accounts. GM alleges that the accounts

 associated with Ashton “could not have been discovered earlier despite due

 diligence, including because the co-conspirators actively concealed the misconduct

 and by its very nature the information is self-concealing.” AC ¶ 57. But GM does

 not deign to allege what its “consulting experts” or investigators ultimately did to

 discover the accounts in August 2020, what Ashton did to stymie the alleged

 discovery, and why they couldn’t have discovered the accounts sooner.

          GM suggests that its diligence included pushing aggressively for discovery in

 the Michigan Action, and that the denial of its requests delayed its discovery of the

 offshore account evidence. Karis Dec. ¶ 11. But the facts place the blame for GM’s

 lack of diligence squarely with GM. GM did not issue discovery demands or bring


 6
  Ashton disputes the existence of any offshore accounts under his control, which are pleaded, or
 should be pleaded, upon information and belief. See Br. 29-34.
 {11875449:2}                                   26
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 32 of 35 PageID: 648




 its discovery motion in the Michigan Action until January 2020, see Michigan ECF

 Nos. 31, 40, 48-2, 55, or hire its private investigators until April 2020. (Karis Dec. ¶

 8). All of this activity occurred more than two years after Ashton resigned from

 GM’s board of directors in December 2017. As one federal appeals court has

 observed in a similar analysis, “a plaintiff who does nothing for two years is not

 diligent.” Villareal v. R.J. Reynolds Tobacco Co., 839 F.3d 958, 972 (11th Cir.

 2016).

          With respect to its discovery of Ashton’s involvement in the commemorative

 watch scheme, GM also fails to allege any real diligence following Ashton’s

 resignation from the GM Board in December 2017. AC ¶¶ 35-36. GM does not

 allege that it took any action whatsoever to follow up with him, to investigate his

 activities at the CHR, to investigate the vendor of the watches, or anything else. It

 did none of these things in the two years following Ashton’s abrupt resignation from

 the GM board, despite wanting to interview him in 2017 “related to the government’s

 investigation into the CHR.” AC ¶ 36. GM knew at that time that Ashton had served

 on the board of the GM-funded CHR during the relevant period, and was

 “responsible for or had influence over the approval of contracts.” Id. ¶ 3. Rather

 than investigate its suspicions that Ashton was involved in wrongdoing at the CHR,

 it appears that GM prioritized its RICO lawsuit against the Fiat Chrysler entities and

 Alphons Iacobelli throughout 2018 and 2019, and simply forgot about Ashton. GM

 {11875449:2}                              27
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 33 of 35 PageID: 649




 has not alleged the necessary diligence, under the strictures of MCL § 600.5855, to

 advance the “discovery” of its breach of fiduciary claim to 2019.

 D.       Ashton’s Mere Silence is Not Fraudulent Concealment

          Irrespective of the discovery date, GM has failed to establish that it is entitled

 to equitable tolling for an additional, independent reason. Under Michigan law, in

 order to establish fraudulent concealment, “[t]he plaintiff must prove that the

 defendant committed affirmative acts or misrepresentations that were designed to

 prevent subsequent discovery. Mere silence is insufficient.” Sills, 220 Mich. App.

 at 310 (emphasis added); Doe, 264 Mich. App. at 645 (same). The only acts of

 fraudulent concealment that GM alleges against Ashton are that, while serving as a

 member of GM’s board of directors, he failed to disclose his involvement in the

 watch scheme, including his ongoing receipt of kickback payments, AC ¶¶ 51, 103,

 105, and that he did not disclose the purported FCA Bribery scheme. Id. ¶¶ 91, 106.

 These failures to affirmatively confess to the kickback scheme (and to expose a

 purported bribery scheme which GM has not proved existed) amount to “mere

 silence” which is insufficient to establish fraudulent concealment under Michigan

 law. See Sills, supra, 220 Mich. App. at 310. GM has successfully argued in other

 litigation that a defendant’s “failure to ‘own up’ to the alleged conspiracy . . . is

 plainly insufficient to support tolling based on fraudulent concealment.” Groth-Hill

 Land Co. v. Gen. Motors LLC, 2013 U.S. Dist. LEXIS 103039, at *22-*23 (N.D.

 {11875449:2}                                 28
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 34 of 35 PageID: 650




 Cal. July 23, 2013). The Sixth Circuit Court of Appeals has recently confirmed this

 common-sense standard. In Precious Creation, Inc. v. Mercantile Bank Mortg. Co.,

 LLC, 731 Fed. App’x 498 (6th Cir. 2018), that Court explained that fraudulent

 concealment “requires a showing of affirmative concealment; mere silence or

 unwillingness to divulge wrongful activities is not sufficient . . . Instead, there must

 be some trick or contrivance intended to exclude suspicion and prevent inquiry.” Id.

 at 501. GM alleges no “trick or contrivance” by Mr. Ashton, merely silence. Mr.

 Ashton regrets his participation in the watch scheme. He has pled guilty, agreed to

 civil forfeiture, and been sentenced to 30 months’ imprisonment. But his failure to

 affirmatively own up to the kickback scheme does not constitute fraudulent

 concealment under Michigan law.

          The myriad misdeeds pleaded by GM in its fraudulent concealment

 allegations, the “misstatements, false testimony, tax fraud, and other contrivances”

 (AC ¶ 107), were all committed by other actors, not the Defendant Joseph Ashton.

 GM spends more than six pages of its amended complaint describing this conduct,

 without even mentioning Ashton, much less attempting to explain his involvement

 in any of it. See AC ¶¶ 107(b)-(i), 109(a)-(g). This conduct of other actors cannot

 form the basis of a fraudulent concealment argument. See Phinney, 222 Mich. App.

 at 562-563 (“The plaintiff must plead in the complaint the acts or misrepresentations

 that comprised the fraudulent concealment and must prove that the defendant

 {11875449:2}                              29
Case 1:20-cv-12659-RBK-KMW Document 21 Filed 12/14/20 Page 35 of 35 PageID: 651




 committed affirmative acts of misrepresentations that were designed to prevent

 subsequent discovery.”); Sills, 220 Mich. App. at 310. For all these reasons, GM

 has not established fraudulent concealment, and is not entitled to equitable tolling of

 its claim for breach of fiduciary duty beyond December 2019.




                                   CONCLUSION

          The Amended Complaint should be dismissed with prejudice.

 December 14, 2020                                    Respectfully submitted,

                                                      /s/ Rodman E. Honecker
                                                      Rodman E. Honecker, Esq.
                                                      WINDELS MARX LANE &
                                                      MITTENDORF, LLP
                                                      120 Albany Street Plaza
                                                      New Brunswick, NJ 08901
                                                      rhonecker@windelsmarx.com

                                                      Attorneys for Defendant Joseph
                                                      Ashton




 {11875449:2}                              30
